DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 07/08/2021.  In virtue of the communication:
Claims 18-37 are present in the instant application.
Claims 1-17 are canceled.
The references cited in the Information Disclosure Statement (IDS) filed on 07/08/2021 have been considered by the examiner.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in LU101921 on 07/10/2020. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
The identifier status of claims 1-17 is not shown in “Amendments to the Claims” page (claims 1-17 should be indicated as canceled, e.g., Claims 1-17 (canceled)).
Note: Applicant is suggested to file the Certified Copy of the Foreign Priority as claimed.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 18-37 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowable subject matters of the claims are in the inclusion of the limitation(s):
“… a lighting device for lighting an animal husbandry device, comprising: a light source arrangement with a first light source and a second light source, wherein the first light source and the second light source are designed to emit light with wavelengths differing from one another or colors differing from one another; a luminaire comprising the light source arrangement and a logic module which is signal-connected to the light source arrangement, wherein the logic module is configured: to receive an electrical power supply signal via an electrical power supply line; to read a frequency of a signal from the electrical power supply signal, and compare the frequency of the signal with data stored in the logic module; and in dependence on the comparison between the frequency of the signal and the data stored in the logic module, to determine a channel coded in the frequency or a plurality of channels coded in the frequency, in dependence on the channel or channels coded in the frequency, to enable electrical power to the first light source such that the first light source is supplied with the electrical power from the electrical power signal and emits light, or to block electrical power to the first light source such that the first light source is not supplied with the electrical power signal from the electrical power supply line and does not emit light, and depending on the channel or channels coded in the frequency, to enable an electrical supply to the second light source, such that the second light source is supplied with an electrical energy from the electrical power supply signal and emits light, or to block, such that the second light is not supplied with the electrical energy from the electrical power supply signal and does not emit light” and combination thereof, in the claim(s), i.e., claim 18 (claims 19-37 are allowable as being dependent on claim 18), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Li Volsi (U.S. Patent 7,956,824 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.


/JIMMY T VU/Primary Examiner, Art Unit 2844